UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 Commission File Number 333-181388 Cimarron Software, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 E. Broadway, Ste. 204 Salt Lake City, UT, 84111 (Address of principal executive offices) (Zip Code) (801) 532-3080 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, No Par Value (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes x No ¨ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of June 30, 2013, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $100,572, assuming a price of $0.80 per share, which was the per share valuation in our most recent common stock issuance in 2003, as our common stock is not yet publicly traded. For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its common stock are deemed affiliates of the registrant. As of March 21, 2014, the registrant had 1,450,322 shares of and common stock, no par value, outstanding. TABLE OF CONTENTS Page Part I Item 1 Business 4 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 11 Item 2 Properties 11 Item 3 Legal Proceedings 11 Item 4 Mine Safety Disclosures 11 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6 Selected Financial Data 13 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A Quantitative and Qualitative Disclosures about Market Risk 16 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 17 Item 9B Other Information 18 Part III Item 10 Directors, Executive Officers and Corporate Governance 19 Item 11 Executive Compensation 21 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 Certain Relationships and Related Transactions, and Director Independence 22 Item 14 Principal Accounting Fees and Services 23 Item 15 Exhibits, Financial Statement Schedules 24 Signatures 25 2 SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION Certain statements in this Annual Report on Form 10-K are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions. Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, including the following: · We may be deemed to be insolvent and may face liquidation. · The auditors’ report for our most recent fiscal year contains an explanatory paragraph relating to a substantial doubt about our ability to continue as a going concern. · We will require substantial amounts of additional capital from external sources. · Any substantial increase in sales will require skilled management of growth. · We cannot predict the impact on our activities of the current economic crises. · We are authorized to issue substantial additional shares of stock, which would dilute the ownership of our stockholders. · Penny stock regulations will impose certain restrictions on resales of our securities, which may cause an investor to lose some or all of its investment. · The factors set forth under “Management’s Discussion and Analysis of Analysis of Financial Condition and Results of Operation” and other factors that are not currently known to us that may emerge from time to time. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated. Actual events or results may differ materially from those discussed in the forward-looking statements. The forward-looking statements included in this report are made only as of the date of this report. 3 PART I ITEM 1. BUSINESS Use of Certain Defined Terms Except as otherwise indicated by the context, references in this report to: · “Cimarron,” “Cimarron Software, Inc.,” “we,” “us,” or “our,” “Successor” and the “Company” are references to the business of Cimarron Software, Inc. · “Securities Act” refers to the Securities Act of 1933, as amended, and “Exchange Act” refers to the Securities Exchange Act of 1934, as amended. About Cimarron Cimarron Software, Inc. was founded in 1995 using technology based on work begun at the University of Utah Human Genome Center (the “Human Genome Center”). The Human Genome Center was funded by the National Institutes of Health (the “NIH”) from the period of 1989 to 2000. Its purpose was to develop technology for mapping the human genome. Most if not all of this research moved into the commercial sector during the period of 2000 to the present. Cimarron no longer maintains a relationship with the Human Genome Center as it no longer exists. Most of the Human Genome Center researchers have moved on to other academic endeavors or private businesses. The Company’s relationship with the Human Genome Center exposed it to the data management requirements of these new technologies and enabled it to develop new software technology and methodologies that are being licensed and serviced by Cimarron today. It also created a network of people in the Life Sciences field that we use today to generate sales leads and ultimately revenue. Cimarron still maintains contracts and contacts with the NIH's National Center for Human Genome Research and with Clinical Diagnostic Labs to help manage data generated by the technologies developed at the Human Genome Center and the commercial network that the Human Genome Center enabled it to develop. Our original technology that was licensed from the University of Utah in 1995 is no longer used in any of the current projects and was rewritten with private investment capital raised in 1999 and 2002. Our current technology being licensed to customers is free of any encumbrances or limitations and is wholly owned by us. Our focus is Laboratory Workflow Systems (LWS), which work as Laboratory Information Management Systems (LIMS), but are structured to follow the flow within the laboratory. Cimarron designs and develops innovative and effective LWS. We offer a combination of technical and consulting services, proprietary software products, and custom system development to meet the needs of our customers. Cimarron Software places extreme value on satisfying our customers with high quality products and services. Cimarron employs an experienced staff of software designers, programmers, technical writers, automation engineers, biologists and scientists. Our technical experts develop and deploy custom and off-the-shelf software for clients throughout the United States, Europe, and Asia. Cimarron Products A Cimarron LWS provides the information modeling, sample tracking, workflow, and reporting capabilities required by today's high-throughput data factories within the dynamic and expanding life sciences markets. These systems can be tailored to meet our customers' exacting and frequently changing requirements. Our technical staff has extensive industrial biology and software expertise, and provides technical and consulting services in many disciplines, including the following: · Genotyping · Genetic Diagnostics · DNA Sequencing · Gene Expression · Proteomics The LWS product line is comprised of three main types of product, each aimed at the different phases of selling to and supporting the customer. 4 Custom Software Development Custom software development is a type of professional service product. Using software development and product management staff, solutions are created that are either based on a packaged system (and therefore are extensions of an existing product), or are new workflow systems that are intended to work stand alone or possibly in conjunction with other packaged products. Custom software is also developed to add future support to a customer’s system that is not being addressed via standard product upgrades or follow-on product development. Our promise to the customer is that custom software solutions are compatible with packaged systems, which is accomplished through the use of the common underlying software platform. Software Development Kit (SDK) SDKs are intended for customers that possess significant in-house software development groups. Potential customers for the SDK are those that go into the sales process: · intending to build their first system on their own rather than buy; · hoping to develop independently once Cimarron builds their first system; or · looking for reassurance that they can build systems on their own. The SDK consists of specific software tools that can be used for LWS development: · a Configurator · an Installer Specific documentation for each feature set is also available: · Tutorial, with tutorial workflow · Developer’s Guide, which expands on the content of the tutorial where necessary · Training Slides, which cover the Tutorial and Developer’s Guide in a class format · Reference Guide · Installation/Site Preparation Guide Software Maintenance Plans (SMPs) Our products follow industry norms for high-end software systems. SMPs are comprised of service promises and software upgrades such as the following: · Phone, e-mail and back-office technical support · Onsite troubleshooting · Software maintenance releases · Software upgrades Customer Base Our customers fall within these areas of the life sciences market: · Pharmaceutical or Drug Discovery Companies · Clinical Laboratories · Biotech Companies · Public Research and Development Institutions (Academic or Government) 5 Target customers are those with laboratories that have one or more of the following factors: · Laboratory is experiencing some kind of change or additions of instrumentation or experiment platform that outstrips current software support · Laboratory is being newly set up · Customer has an outdated, possibly in-house created, LIMS solution · Customer has no LIMS solution Customer Focus One of Cimarron's primary goals is to meet the requirements and expectations of our customers. Our success depends upon this. Customer feedback is gathered by the Support, Sales & Marketing, and Product Management groups. Input is also gathered from partner companies’ support and deployment organizations. These groups are accountable for collecting customer inputs from a variety of sources including direct contact with the customer. Cimarron’s Product Management group spends time at customer locations observing their experiences, synthesizing information, and using it to improve the Company's products. These experiences are reviewed in engineering design meetings and appropriate changes subsequently flow through all areas of the Company. Industry Summary For life sciences companies, Laboratory Information Management Systems (LIMS) are an integral part of their operations. But those companies may be spending too much on these systems: LIMS are often a life sciences company’s largest IT investment, after its enterprise resource planning (ERP) system—a cost that largely goes unrecognized. This is not because of the technology itself, but because of the way that systems have been deployed and used. As a result, many companies are finding that they need to rethink their approach to LIMS. The value of LIMS in the industry can be seen in the technology’s proliferation over the years, as more and more companies have implemented LIMS to improve the management of laboratory information. All too often, however, various parts of the organization have done so on their own. They have put in individual niche solution systems that are not linked to an overall strategy—creating a patchwork of different and disconnected laboratory systems across the enterprise. Today, it is not unusual to find life science companies with a dozen or more laboratory management systems in place—not to mention an array of electronic laboratory notebooks and other laboratory tools. That one-off, fragmented approach makes LIMS expensive. In addition to the upfront cost of the systems themselves, companies have to maintain and support separate systems, often with redundant resources. As a result, a company may well have hundreds of employees watching over its various LIMS systems across various sites. The cost of a fragmented LIMS landscape goes beyond IT budgets. Cimarron has found that the use of disparate systems leads to increased manual activity and inefficiencies, and skilled scientists may spend as much as a third of their time on LIMS-related administrative tasks, rather than research and testing. Moreover, with different sites using different systems and data, information sharing and accurate reporting are difficult, opening the door to compliance problems and slower decision making. Overall, these issues can mean reduced throughput in a company’s labs and ultimately, delays in getting products to market. As life sciences companies consider ways to address these problems, they have the opportunity to step back and examine the big picture. Cimarron believes that they should look at LIMS not just as a necessary, back-office cost center where expenses need to be minimized. That is important, yes. But at the same time, they need to take a different view of LIMS—one that looks at the technology in its broader business context. By doing so, companies can position themselves to not only cut costs, but also use LIMS to help achieve sustainable, far-ranging business results and compete more effectively. In essence, life sciences companies need to develop a more strategic approach to the technology—a perspective that Cimarron has found to be a hallmark of many high performance businesses. Competitive Strengths within the Industry When a customer chooses Cimarron Software, they choose a team of experienced and talented individuals who possess deep expertise in the field of molecular biology-related informatics and data management. We pride ourselves on being consultants and solution providers—not as being product developers. 6 Cimarron's origins date back to the early stages of the genomics and bioinformatics era, and experts in these fields founded the Company specifically to address the need for laboratory information management systems (LIMS) in genomics and proteomics laboratories. The Company was formed in 1995 using technology based on a software design created at the University of Utah Human Genome Center. Our original aim was to provide customized solutions to meet the rapidly changing challenges of genomics and proteomics laboratories. Over its history, Cimarron evolved from an existence as a small start-up company developing custom LIMS for a host of biotech and pharmaceutical companies, to a Center of Excellence for a major biotechnology company—Amersham Biosciences (GE Healthcare)—developing Laboratory Workflow Systems (LWS) embedded in and to support their instruments and reagents, and finally returning to our roots to become a dynamic group of experts providing specialized services and customized software to the health-related research community. Over our 17 year corporate history we repeatedly have learned an important lesson—that no off-the-shelf system meets any laboratory’s work practices exactly. The laboratory is either forced to change their work practices to fit the software, or the software must be designed to be flexible enough to allow it to be modified for each implementation. Another important lesson is that thingsalways change. Therefore, we have focused our efforts on developing a robust software developer’s kit (SDK) that provides generic adaptable software libraries, data models, and various tools to facilitate the rapid development of laboratory workflow systems that can be readily configured and customized to meet diverse laboratories’ specific needs. We have used this platform to develop an adaptable specimen tracking workflow system for use in clinical trials. This clinical trials specimen tracking system adapts to frequent modifications that are made to the study protocol and must do so with virtually no ‘down time’. This application was never imagined when the platform and data models were conceived. We believe that our being able to develop this clinical trials application from the platform that was originally intended to support molecular biology laboratories, demonstrates that we were successful in our goal to design a flexible and generic platform. We were able to achieve this goal by distilling complex laboratory and analysis operations to fundamental and basic concepts, then developing modular and reusable software components to represent these basic concepts. We then use (configure) and extend (customize) these components as necessary to meet the specific requirements for each custom system. In addition, we believe that it demonstrates that we can build relevant and effective systems in domains where we have no past experience. We also distinguish ourselves by being able to adapt quickly to our customers’ specific environment and requirements. We achieve this adaptability by not being tied to our own products but rather by mastering emerging cutting-edge technologies. This ability has broadened our expertise by giving us experience with many different applications, instruments, and technologies. Commission’s Position on Indemnification for Securities Act Liabilities Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions of its Certificate of Incorporation, By-Laws, the General Corporation Law of the State of Utah or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer of controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. Where You Can Find Us Our corporate headquarters are located at 30 E. Broadway, Ste. 204, Salt Lake City, UT 84111. Our telephone number is (801) 532-3080. 7 ITEM 1A. RISK FACTORS The following risk factors should be considered carefully in addition to the other information contained in this report. This report contains forward-looking statements. Forward-looking statements relate to future events or our future financial performance. We generally identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other similar words. These statements are only predictions. The outcome of the events described in these forward-looking statements is subject to known and unknown risks, uncertainties and other factors that may cause our customers’ or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements, to differ. “Risk Factors,” “Management’s Discussion and Analysis” and “Business,” as well as other sections in this report, discuss some of the factors that could contribute to these differences. The forward-looking statements made in this report relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. An investment in our common stock is highly speculative and involves a high degree of risk. Therefore, you should consider all of the risk factors discussed below, as well as the other information contained in this document. You should not invest in our common stock unless you can afford to lose your entire investment and you are not dependent on the funds you are investing. We have a going concern opinion from our auditors, indicating the possibility that we may not be able to continue to operate. As of December 31, 2013 and 2012, the Company had an accumulated deficit of $13,881,992 and $13,669,971, respectively. These conditions factors raise substantial doubt that we will be able to continue operations as a going concern, and our independent auditors included an explanatory paragraph regarding this uncertainty in their report on our financial statements for the period ending December 31, 2013. Our ability to continue as a going concern is dependent upon our generating cash flow sufficient to fund operations and reducing operating expenses. Our business strategy may not be successful in addressing these issues. If we cannot continue as a going concern, our stockholders may lose their entire investment. Our growth plan is based upon Management’s projection of what may happen in the future, and such predictions may not occur. Our growth plan is based upon Management's projections of estimated available cash flow, expenses, revenue, revenue over profit, earnings before interest, taxes and depreciation, sales cycle time and other measures of projected economic performance. These projections are made in Management's view of what may happen in the future, and are not based upon historical projections. Projections or predictions of future events may not occur and actual results may differ materially from those expressed in or implied by such forward-looking statements. We will incur increased costs as a result of being a public company. We will incur significant legal, accounting and other expenses now that we are a public company. We expect the laws, rules and regulations governing public companies to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. Compliance with changing regulation of corporate governance and public disclosure may result in additional expenses. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and OTCBB rules, are creating uncertainty for companies such as ours. These new or changed laws, regulations and standards are subject to varying interpretations in many cases due to their lack of specificity, and as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies, which could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. Also, while there is limited regulation of our business at the state and federal level, any change to such regulation could adversely affect our business. Also, our clients are often regulated, and their ability to pay us or our ability to provide services may be impacted by changes in regulation. We are committed to maintaining high standards of corporate governance and public disclosure. As a result, we intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new or changed laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, our business may be materially impacted and our reputation may be harmed. 8 Investors may lose their entire investment if we fail to implement our business plan. Our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development. These risks include, without limitation, competition, the absence of ongoing revenue streams, a competitive market environment, and lack of brand recognition. If we fail to implement and create a base of operations for our proposed business, we may be forced to cease operations, in which case investors may lose their entire investment. Difficult economic conditions could harm our business. Global, national, and local economic conditions continue to be challenging. Although the economy appears to be recovering in some countries, it is not possible for us to predict the extent and timing of any improvement in economic conditions which would lead to greater demand for our software. A continued economic downturn could adversely impact our business in the future by causing a decline in demand for our software as our life science customers seek to cut costs, particularly if the economic conditions are prolonged or worsen. In addition, such poor economic conditions may adversely impact our access to capital, which is needed for us continue operations as we have relatively low levels of working capital. We have a single customer, a related party, that accounts for the majority of our revenues, and our business would be harmed were we to lose this customer. For the years ended December 31, 2013 and 2012, a single customer, a related party, accounted for approximately sixty-nine percent (69%) and forty-five percent (45%) of our revenues, respectively. The Company believes that its transactions with the related party have been at arms-length at negotiated prices competitive and commensurate with industry prices. Were the Company to lose this customer, our revenues would drastically decline. Our business operations may be adversely affected by legislative or regulatory changes. Some of our customers are subject to a number of complex and stringent regulations affecting the clinical and research laboratory industries. We offer software relating to the conduct of laboratory management best practices and our customers are required to comply with applicable regulatory requirements governing, among other things, the design, conduct, performance, monitoring, auditing, recording, analysis and reporting related to their businesses. In the United States, the Food and Drug Administration (FDA) governs these activities pursuant to the agency’s Good Clinical Practice (GCP) regulations. Although we monitor regulations and test our software for compliance with applicable laws and regulations in the U.S. jurisdictions in which we operate, and have adopted standard operating procedures that are designed to satisfy regulatory requirements, our customers are subject to several regulatory jurisdictions with complex and varied regulatory frameworks. Any failure to maintain compliance with GCPs or other applicable regulations could lead to a variety of risks that could result in our customers choosing another software provider, which could have a material adverse effect on our business, financial condition and results of operations. Future legal actions would cause our costs to increase. There are presently no legal actions pending against the Company or to which it or any of its property are subject, nor to its knowledge are any such proceedings contemplated. In the event there was any such legal action, there would be costs of defense that would be variable. The Company anticipates a general increase in legal counsel cost going forward due to the increased compliance costs of running a public company and the legal work that may be necessary for implementing the Company’s business plan of expansion. There are deficiencies with our internal controls that require improvements. We are exposed to potential risks from legislation requiring companies to evaluate internal controls under Section404a of the Sarbanes-Oxley Act of 2002. We will be exempt from the auditor attestation requirements concerning any such report so long as we are an emerging growth company or a smaller reporting company. The Company has evaluated whether our internal control procedures are effective and has concluded that as of December 31, 2013, the Company had material weaknesses in its internal control over financial reporting, and therefore there is a greater likelihood of undiscovered errors in our reported financial statements as compared to issuers without such material weakness. Investors may never receive cash distributions, which could result in an investor receiving little or no return on his or her investment. Distributions are payable at the sole discretion of our board of directors. We do not know the amount of cash that we will generate, if any, once we have more productive operations. Cash distributions are not assured, and we may never be in a position to make distributions. 9 We have issued Series A Preferred Stock, whose holders have rights superior to investors in our Common Stock. We have issued 200,119 shares of Series A Preferred Stock. Holders of such stock have preferential rights to dividends and distributions upon a liquidation of the Company. Additionally, holders of the preferred stock have the right to convert the preferred stock into shares of common stock at a conversion price of $1.20 per share. Even if a market develops for our shares, our shares may be thinly traded with wide share price fluctuations, low share prices, and minimal liquidity. If a market for our shares develops, the share price may be volatile with wide fluctuations in response to several factors, including: potential investors’ anticipated feeling regarding our results of operations; increased competition; our ability or inability to generate future revenues; and market perception of the future of development of software. In addition, if our shares are quoted on the OTCBB, our share price may be affected by factors that are unrelated or disproportionate to our operating performance. Our share price might be affected by general economic, political, and market conditions, such as recessions, interest rates, or international currency fluctuations. In addition, even if our stock is approved for quotation by a market maker through the OTCBB, stocks traded over this quotation system are usually thinly traded, highly volatile and not followed by analysts. These factors, which are not under our control, may have a material effect on our share price. We could potentially need to sell shares in the future, which would result in a dilution to our existing shareholders. We may seek additional funds through the sale of our common stock. This will result in a dilution effect to our shareholders whereby their percentage ownership interest in Cimarron is reduced. The magnitude of this dilution effect will be determined by the number of shares we will have to issue in the future to obtain the funds required. The sale of additional stock to new shareholders will reduce the ownership position of the current shareholders. The price of each share outstanding common share may decrease in the event we sell additional shares. Since our securities are subject to penny stock rules, you may have difficulty reselling your shares. Our shares are "penny stocks" and are covered by Section 15(d) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers including: disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker/dealer must make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholder's ability to dispose of his stock. We are an “emerging growth company” under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards. As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. 10 We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any May 30. Our status as an “emerging growth company” under the JOBS Act of 2012 may make it more difficult to raise capital as and when we need it. Because of the exemptions from various reporting requirements provided to us as an “emerging growth company” and because we will have an extended transition period for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. You may have limited access to information regarding our business because our obligations to file periodic reports with the SEC have been automatically suspended. Unless we file a registration statement on Form 8-A, which we have no obligation to file, we will not be a fully reporting company. We are voluntarily filing limited periodic reports (i.e., annual, quarterly and material events) with the SEC. We are not required, and are not voluntarily choosing, to furnish proxy statements to security holders, and our directors, officers and principal beneficial owners are not be required to report their beneficial ownership of securities to the SEC pursuant to Section 16 of the Exchange Act. Because our registration statement became effective in 2013, our limited reporting requirements during 2013 (wherein we were required to file limited periodic reports but were not required to furnish proxy statements to security holders, etc.) have been automatically suspended under Section 15(d) of the Exchange Act because we have less than 500 shareholders and have not filed a registration statement on Form 8-A. We are no longer obligated to file periodic reports with the SEC, and your access to our business information may be even more limited should we choose to discontinue filing periodic reports in the future. All of these risks are uncertain, and there may be other risks that we have not identified. We have sought to identify what we believe to be the most significant risks to our business, but we cannot predict whether, or to what extent, any of such risks may be realized nor can we guarantee that we have identified all possible risks that might arise. Investors should carefully consider all such risk factors before making an investment decision with respect to our Common Stock. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The Company manages all operations from within approximately 1700 square feet of leased space located in an office building at 30 E. Broadway in downtown Salt Lake City, Utah. The Company entered into a sub-lease agreement with a related party in November, 2010 for commercial office space located at 30 East Broadway, Suite 204, Salt Lake City, UT, 84111. The terms of the verbal agreement are month to month. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 11 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES There has been no market for our securities. Our common stock is not traded on any exchange or on the over-the-counter market. We hope to have a market maker file an application with theFinancial Industry Regulatory Authority, FINRAfor our common stock to be eligible for trading on the OTC Bulletin Board. We have retained a market maker who has agreed to file such application. However, there is no assurance that a trading market will develop, or, if developed, that it will be sustained. No equity securities have been sold by us during the past three years or were repurchased by us during the year ending December 31, 2013. As of March 21, 2014, we had approximately 53 shareholders of record of our common stock. We have never declared dividends or paid cash dividends on our common stock and our board of directors does not intend to distribute dividends in the near future. Penny Stock Rules We will be subject to the penny stock rules adopted by the Securities and Exchange Commission (“SEC”) that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or accredited investor must make a special suitability determination regarding the purchaser and must receive the purchaser’s written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. Generally, an individual with a net worth in excess of $1,000,000, or annual income exceeding $200,000 individually, or $300,000 together with his or her spouse, is considered an accredited investor. In addition, under the penny stock regulations the broker-dealer is required to: · Deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt; · Disclose commissions payable to the broker-dealer and our registered representatives and current bid and offer quotations for the securities; · Send monthly statements disclosing recent price information pertaining to the penny stock held in a customer’s account, the account’s value and information regarding the limited market in penny stocks; · Make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction, prior to conducting any penny stock transaction in the customer’s account. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling stockholders or other holders to sell their shares in the secondary market and have the effect of reducing the level of trading activity in the secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities. In addition, the liquidity for our securities may be decreased, with a corresponding decrease in the price of our securities. Our shares in all probability will be subject to such penny stock rules and our stockholders will, in all likelihood, find it difficult to sell their securities. 12 ITEM 6. SELECTED FINANCIAL DATA As the Company is a “smaller reporting company,” this item is not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations For the Twelve-month Periods Ended December 31, 2013 and 2012 The following tables set forth key components of our results of operations for the periods indicated, both in dollars and as a percentage of sales revenue for the periods indicated in dollars. Year Ended December 31, % % Revenue Cost of Services Gross Profit Operating Expenses Operating Income/(Loss) ) ) Net Income/(Loss) ) ) Revenues consist of non-technology integration consulting services, technology integration consulting services, product maintenance, and travel and expenses billed to the customer. Revenues decreased for the year ended December 31, 2013, by $258,891from the year ended December 31, 2012, due to the Company losing a client early in 2013 and an overall decrease in billing and consulting services performed for third parties. Cost of Services decreased as a result of the company refocusing its software consulting engineer efforts to research and development to improve its Laboratory Workflow Systems (LWS) in order to respond to the Life Science market demand for additional features and to maintain technology compatibility. Gross profit decreased due to the overall decrease in revenues. Lastly, operating expenses increased for the year ended December 31, 2013, over 2012 due to an increase in research and development in the current year. 13 The following tables set forth key components of our balance sheets as of December 31, both in dollars. Current Assets $ $ Note Receivable-Related Party Long-Term Property and Equipment Total Assets Current Liabilities Non-Current Liabilities Total Liabilities Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ As of December 31, 2013, current assets increased $96,034 from December 31, 2012, due to an increase in accounts receivable - related party of $314,403 which was partially offset by a decreases in cash by $52,116, a decrease in accounts receivable by $60,682, and notes receivable – related party by $105,500. Non-current assets decreased due to a decrease in the long-term portion of notes receivable from related parties by $178,000. As of December 31, 2013, current liabilities increased by $20,191 from December 31, 2012, due to increases in accrued liabilities and deferred revenue based on timing of the payment of expenses which was partially offset by decrease in accounts payable and notes payable – related party . At December 31, 2013, the Company had cash funds of $58,822. The Company’s practice has been to record Haxton Management, LLC consulting fees as well as some payroll expense for the Company’s president as contributed services. For the years ended December 31, 2013 and 2012, the Company recognized $80,300 and $81,800 in capital contributions made in lieu of payment for services, respectively. If these services were paid in cash, rather than contributed, the Company’s cash needs would increase. The Company’s management believes that as the Company increases its cash level through additional financing and higher revenues that these future services noted above will be paid in cash, rather than contributed. Liquidity and Capital Resources The Company has been and is currently operating with a relatively low level of cash and liquidity and that could lead to difficulty if not favorably resolved. The Company desires to improve this situation through additional equity and debt investments in the Company and cash generated from higher revenues. The Company anticipates that its cash needs for the next twelve months for working capital and capital expenditures will be approximately $120,000. As of December 31, 2013, the Company has $58,822 in cash and believes its current cash,cash flow from operations and notes receivable will be sufficient to meet anticipated cash needs for the next twelve months for working capital and capital expenditures. The Company’s president and a related party are currently contributing services to the Company, and if the Company were required to pay cash for those services, its cash and cash flow from operations would not be sufficient to meet anticipated cash needs for the next twelve months. The Company will likely require additional cash resources due to possible changed business conditions or other future developments. The Company may seek to sell additional equity or debt securities. The sale of convertible debt securities or additional equity securities could result in additional dilution to our shareholders. The incurrence of indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations and liquidity. 14 The Company’s ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties, including: investors’ perception of, and demand for, securities of web hosting and related service companies; conditions of the U.S. and other capital markets in which we may seek to raise funds; future results of operations, financial condition and cash flow. Therefore, the Company’s management cannot assure that financing will be available in amounts or on terms acceptable to the Company, or if at all. Any failure by the Company’s management to raise additional funds on terms favorable to the Company could have a material adverse effect on the Company’s liquidity and financial condition. In the event we are not successful in reaching our sustained revenue targets, we anticipate that depending on market conditions and our plan of operations, we may incur operating losses. We base this expectation, in part, on the fact that we may not be able to generate enough gross profit to cover our operating expenses. Consequently, there remains the possibility that the Company may not continue to operate as a going concern in the long term. We are subject to many factors which could detrimentally affect us. Many of these risk factors are outside management’s control, including demand for our products and services, our ability to hire and retain talented and skilled employees and service providers, as well as other factors. Subsequent Events There have been no subsequent events that have a material impact on the Company. Emerging Growth Company We are an “emerging growth company” under the federal securities laws and would therefore be subject to reduced public company reporting requirements. Because our registration statement became effective in 2013, even our limited reporting requirements have been automatically suspended under Section 15(d) of the Exchange Act because we have less than 500 shareholders and have not filed a registration statement on Form 8-A. We are no longer obligated to file periodic reports with the SEC, and your access to our business information may be even more limited should we choose to discontinue filing periodic reports in the future. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards. As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. Critical Accounting Policies Our financial statements are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue, and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 2 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause an effect on our results of operations, financial position or liquidity for the periods presented in this report. Revenue Recognition Revenues from contracts for non-technology integration consulting services with fees based on time and materials are recognized as the services are performed and amounts are earned in accordance with the Securities and Exchange Commission (the “SEC”) Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements” (“SAB 101”), as amended by SAB No. 104, “Revenue Recognition” (“SAB 104”). The Company considers amounts to be earned once evidence of an arrangement has been obtained, services are delivered, fees are fixed or determinable, and collectability is reasonably assured. In such contracts, the Company’s efforts, measured by time incurred, typically represent the contractual milestones or output measure, which is the contractual earnings pattern. For non-technology integration consulting contracts with fixed fees, the Company recognizes revenues as amounts become billable in accordance with contract terms, are consistent with the services delivered, and are earned. 15 Revenues from contracts for technology integration consulting services where the Company designs/redesigns, builds and implements new or enhanced systems applications and related processes for its clients are recognized on the percentage-of-completion method, which involves calculating the percentage of services provided during the reporting period compared to the total estimated services to be provided over the duration of the contract. This method is followed where reasonably dependable estimates of revenues and costs can be made. Estimates of total contract revenues and costs are continuously monitored during the term of the contract, and recorded revenues and costs are subject to revision as the contract progresses. Such revisions may result in increases or decreases to revenues and income and are reflected in the financial statements in the periods in which they are first identified. If the Company’s estimates indicate that a contract loss will occur, a loss provision is recorded in the period in which the loss first becomes probable and reasonably estimable. Contract losses are determined to be the amount by which the estimated direct and indirect costs of the contract exceed the estimated total revenues that will be generated by the contract and are included in cost of services and classified in accrued expenses. There were no uncompleted contracts as of December 31, 2013 and 2012. Revenues for contracts with multiple elements are allocated based on the lesser of the element’s relative fair value or the amount that is not contingent on future delivery of another element. If the amount of non-contingent revenues allocated to a delivered element accounted for under the percentage-of-completion method of accounting is less than the costs to deliver such services, then such costs are deferred and recognized in future periods when the revenues become non-contingent. Fair value is determined based on the prices charged when each element is sold separately. Elements qualify for separation when the services have value on a stand-alone basis, fair value of the separate elements exists and, in arrangements that include a general right of refund relative to the delivered element, performance of the undelivered element is considered probable and substantially in the Company’s control. While determining fair value and identifying separate elements require judgment, generally fair value and the separate elements are readily identifiable as the Company also sells those elements unaccompanied by other elements. Revenue related to product maintenance contracts is recognized on a straight-line basis over the delivery period. The maintenance contracts are generally one year in length. Maintenance fee revenue has been calculated for any portion allocable to the current year with the balance remaining as deferred revenue. The net unamortized deferred maintenance fees were $33,041 and $27,041 at the years ended December 31, 2013 and 2012, respectively. Revenues include billings for travel and other out-of-pocket expenses prior to reimbursements to the employee by the Company. The Company reports revenue net of any revenue-based taxes assessed by governmental authorities that are imposed on and concurrent with specific revenue-producing transactions. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by FASB that are adopted by the Company as of the specified effective date. If not discussed, management believes that the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company’s financial statements upon adoption. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As the Company is a “smaller reporting company,” this item is not applicable. 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2013 and 2012 F-3 Statements of Operations for the Years Ended December 31, 2013 and 2012 F-4 Statement of Stockholders' Deficit for the Years Ended December 31, 2013 and 2012 F-5 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders’ and the Board of Directors Cimarron Software, Inc. We have audited the accompanying balance sheets of Cimarron Software, Inc. (the Company) as of December 31, 2013 and 2012 and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Cimarron Software, Inc. at December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has historically incurred substantial losses from operations resulting in an accumulated deficit and negative working capital. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Mantyla McReynolds, LLC Mantyla McReynolds, LLC Salt Lake City, Utah March28, 2014 F-2 CIMARRON SOFTWARE, INC. BALANCE SHEETS DECEMBER 31, 2 12/31/2013 12/31/2012 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Accounts Receivable- Related Party - Note Receivable - Related Party Short Term Prepaid Expenses Total Current Assets Note Receivable - Related Party Long Term Property and Equipment, Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Accrued Expenses Notes Payable - Related Party Deferred Revenue Lease Payable-Short Term Total Current Liabilities Non Current Liabilities Lease Payable-Long Term Total Liabilities Stockholders' Deficit Preferred Stock, no par value, 500,000 shares Series A and 200,000 shares Series B authorized. 200,119 shares Series A issued and outstanding as of December 31, 2013 and and December 31, 2012, respectively Common Stock, no par value, 10,000,000 shares authorized. 1,450,322 shares issued and outstanding as of December 31, 2013 and and December 31, 2012, respectively Paid in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the financial statements F-3 CIMARRON SOFTWARE, INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 For the Years Ended December 31, Service Revenue $ $ Service Revenue - Related Party Total Service Revenue Cost of Services Cost of Services - Related Party Total Cost of Services Gross Profit General and Administrative Costs Research and Development - Professional Fees-Related Party Professional Fees Total Operating Expenses Income (Loss) from Operations ) Interest Expense ) ) Interest Income - Other Gain - Income (Loss) Before Income Tax ) Income Tax Net Income (Loss) $ ) $ Net Income (Loss) per Common Share - Basic $ ) $ Net Income (Loss) per Common Share - Diluted $ ) $ Weighted Average Shares Outstanding - Basic Weighted Average Shares Outstanding - Diluted See accompanying notes to the financial statements F-4 CIMARRON SOFTWARE, INC. STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Additional Paid Total Preferred Stock Common Stock in Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit (Deficit) December 31, 2011 $ ) $ ) Net Income Contributed Services Related Party Compensation related to stock option grants Imputed Interest on Related Party Notes Payable December 31, 2012 $ ) $ ) Net Loss ) ) Contributed Services Related Party Compensation related to stock option grants Imputed Interest on Related Party Notes Payable December 31, 2013 $ ) $ ) See accompanying notes to the financial statements F-5 CIMARRON SOFTWARE, INC. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 For the Years Ended December 31, Cash Flows from Operating Activities: Net Income (Loss) $ ) $ Adjustments to Reconcile Net Income (Loss) to Net Cash From Operating Activites: Depreciation Expense Contributed Services Stock Compensation Gain on Sale of Investments - ) Imputed Interest on Related Party Notes Payable Changes in: Accounts Receivable ) Accounts Receivable - Related Party ) ) Prepaid Expense 71 ) Note Receivable - Related Party - Accounts Payable ) ) Accrued Expenses ) Deferred Revenue Net Cash From Operating Actvities ) Cash Flows from Investing Activities: Purchase of Equipment ) - Proceeds from Sale of Investments - Net Cash From Investing Activities ) Cash Flows from Financing Activities: Repayment of Lease Payable ) ) Issuance of Notes Payable - Related Parties - Repayment of Notes Payable - Related Party ) ) Net Cash From Financing Activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ $ Income Taxes $ $ Non-cash Investing and Financing activities: Capital Contributions Made in Lieu of Payment for Services Rendered by Related Party $ $ Capital Contributions Made in Lieu of Payment for Services Rendered by an Officer of the Company $ $ Conversion of Related Party Receivable to Related Party Note Receivable $ - $ Acquired Equipment Through Lease Financing $ ) $ ) See accompanying notes to the financial statements F-6 CIMARRON SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS Note 1- The Company The Company and Nature of Business Cimarron Software, Inc., (the Company) was incorporated under the laws of the State of Utah on February 9, 1995, and is primarily a consultant, solution provider, developer and distributor of customized computer software for use in medical research. Basis of Presentation These financial statements have been prepared to reflect the financial position, results of operations and cash flows of the Company and have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Note 2 - Summary of Significant Accounting Policies Variable Interest Entity The Company has analyzed its relationships with third parties to determine if it has an explicit or implicit interest in another entity which may be considered a Variable Interest Entity (VIE). An implicit variable interest exists between the Company and another entity which contracts with the Company to provide software programming to their end customer. This entity is majority owned by the majority shareholder and Chairman of the Company and a relative of the Chairman, though no financial support is provided by the Company to this entity. An entity that has a controlling financial interest in a VIE is referred to as the primary beneficiary and consolidates the VIE. A corporation is deemed to have a controlling financial interest and is the primary beneficiary of a VIE if it has both the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and an obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE. The Company does not have the obligation to absorb losses or the right to receive benefits that are significant to the VIE. Based on the Company’s assessment, it neither is the primary beneficiary of nor has a controlling financial interest in a VIE. Accordingly, no VIE has been consolidated by the Company. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. Concentration of Credit Risk Financial instruments which potentially subject the Company to concentration of credit risk consists primarily of trade receivables. In the normal course of business, the Company provides credit terms to its customers. Accordingly, the Company performs ongoing credit evaluations of its customers and maintains allowances for possible losses when necessary, which, when realized, have been within the range of management’s expectations. As of December 31, 2013, 100% of the accounts receivable balance resulted from two entities, one of which is a related party. As of December 31, 2012, 100% of the accounts receivable resulted from two entities, one of which is a related party. Historically, the Company has not experienced significant credit losses on such receivables. No bad debt was recorded in 2013 or 2012. During the year ended December 31, 2013, 93% of the revenues resulted from three entities, one of which is a related party. During the year ended December 31, 2012, 96% of the revenues resulted from two entities, one of which is a related party. F-7 Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments with an original maturity of three months or less. As of December 31, 2013 and 2012, the Company’s cash balances were within the FDIC insurance coverage limits. Research and Development Costs and expenses that can be clearly identified as research and development are charged to expense as incurred in accordance with GAAP.All research and development costs have been expensed as incurred totaling $279,791 in fiscal 2013 and $0 in fiscal 2012. The company had no software development costs required to be capitalized under ASC 985-20, Costs of Software to be Sold, Leased or Marketed, and under ASC 350-40, Internal-Use Software, in fiscal 2013 and 2012. Rapid technological advances in hardware and software development, evolving standards in computer hardware and software technology, changing customer needs and frequent new product introductions and enhancements characterize the software markets in which we compete. We plan to continue to dedicate a significant amount of resources to research and development efforts to maintain and improve our current product and services offerings. Revenue Recognition Revenues from contracts for non-technology integration consulting services with fees based on time and materials are recognized as the services are performed and amounts are earned in accordance with the Securities and Exchange Commission (the “SEC”) Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements” (“SAB 101”), as amended by SAB No. 104, “Revenue Recognition” (“SAB 104”). The Company considers amounts to be earned once evidence of an arrangement has been obtained, services are delivered, fees are fixed or determinable, and collectability is reasonably assured. In such contracts, the Company’s efforts, measured by time incurred, typically represent the contractual milestones or output measure, which is the contractual earnings pattern. For non-technology integration consulting contracts with fixed fees, the Company recognizes revenues as amounts become billable in accordance with contract terms, are consistent with the services delivered, and are earned. Revenues from contracts for technology integration consulting services where the Company designs/redesigns, builds and implements new or enhanced systems applications and related processes for its clients are recognized on the percentage-of-completion method, which involves calculating the percentage of services provided during the reporting period compared to the total estimated services to be provided over the duration of the contract. This method is followed where reasonably dependable estimates of revenues and costs can be made. Estimates of total contract revenues and costs are continuously monitored during the term of the contract, and recorded revenues and costs are subject to revision as the contract progresses. Such revisions may result in increases or decreases to revenues and income and are reflected in the financial statements in the periods in which they are first identified. If the Company’s estimates indicate that a contract loss will occur, a loss provision is recorded in the period in which the loss first becomes probable and reasonably estimable. Contract losses are determined to be the amount by which the estimated direct and indirect costs of the contract exceed the estimated total revenues that will be generated by the contract and are included in cost of services and classified in accrued expenses. Revenues for contracts with multiple elements are allocated based on the lesser of the element’s relative fair value or the amount that is not contingent on future delivery of another element. If the amount of non-contingent revenues allocated to a delivered element accounted for under the percentage-of-completion method of accounting is less than the costs to deliver such services, then such costs are deferred and recognized in future periods when the revenues become non-contingent. Fair value is determined based on the prices charged when each element is sold separately. Elements qualify for separation when the services have value on a stand-alone basis, fair value of the separate elements exists and, in arrangements that include a general right of refund relative to the delivered element, performance of the undelivered element is considered probable and substantially in the Company’s control. While determining fair value and identifying separate elements require judgment, generally fair value and the separate elements are readily identifiable as the Company also sells those elements unaccompanied by other elements. There were no contracts in progress as of December 31, 2013 and 2012. Revenue related to product maintenance contracts is recognized on a straight-line basis over the delivery period. The maintenance contracts are generally one year in length. Maintenance fee revenue has been calculated for any portion allocable to the current year with the balance remaining as deferred revenue. The net unamortized deferred maintenance fees were $33,041 and $27,041 at the years ended December 31, 2013 and 2012, respectively. F-8 Revenues include billings for travel and other out-of-pocket expenses prior to reimbursements to the employee by the Company. The Company reports revenue net of any revenue-based taxes assessed by governmental authorities that are imposed on and concurrent with specific revenue-producing transactions. Accounts Receivable/Allowance for Doubtful Accounts The Company records its client receivables and unbilled services at their face amounts less allowances. On a periodic basis, the Company evaluates its receivables and unbilled services and establishes allowances based on historical experience and other currently available information. As of December 31, 2013 and 2012, management determined there was no need to establish an allowance for doubtful accounts because there had been little history of nonpayment or indicators of credit risk, such as bankruptcy. Fair Values of Financial Instruments The fair value of the Company’s cash and cash equivalents, accounts receivable, accounts payable, accrued expenses and note payables approximate the carrying amount due to the short duration of these accounts. Short Term Investments The Company classifies its short term investments as available-for-sale and reports them at fair value, with unrealized gains and losses. The Company realized net short-term capital gains of $0 and $833 during 2013 and 2012, respectively, and reported them under other gain on the Statement of Operations. Property, Equipment and Depreciation Property and equipment are stated at cost less accumulated depreciation. Assets are depreciated using the straight-line method over the estimated useful lives ranging from five to seven years. Maintenance and repairs are charged to operating expenses as incurred. Upon sale or other disposition, the applicable amounts of asset cost and accumulated depreciation are removed from the accounts and the net amount, less proceeds from disposal, is charged or credited to operating income. Stock-based Compensation The Company follows ASC 718, which requires the Company to measure compensation expense for the issuance of share-based awards at fair value and recognize compensation expense over the service period for awards expected to vest. The fair value of stock options was determined at the grant dates using the Black-Scholes option-pricing model. The Company uses historical data of peer companies with observable inputs with a similar size and in a similar industry. The estimation of stock awards that will ultimately vest requires judgment, and to the extent actual results could differ from estimates, such amounts will be recorded as an adjustment in the period estimates are revised. The Company considers many factors when estimating expected forfeitures, including types of awards, employee class, and historical experience. Actual results may differ substantially from these estimates. Net Income (Loss) per Common Share Basic income or loss per common share is based on the net income or loss divided by weighted average number of common shares outstanding. Diluted income or loss per share is computed using weighted average number of common shares plus dilutive common share equivalents outstanding during the period using the treasury stock method. As of December 31, 2013 and 2012, the Company had 466,766 common stock equivalents outstanding consisting of preferred stock and stock options. These shares were excluded from the computation of diluted earnings per share as of December 31, 2012 as the conversion price for preferred stock and exercise price for stock options are greater than or equal to the fair value of the common stock as of December 31, 2012. These shares were also excluded from the computation of diluted earnings per share as of December 31, 2013, for which the Company has recorded a loss, as they are anti-dilutive. F-9 Income Taxes The Company accounts for income taxes under ASC 740. Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Accounting standards require the consideration of a valuation allowance for deferred tax assets if it is "more likely than not" that some component or all of the benefits of deferred tax assets will not be realized. ASC 740 clarifies the accounting and disclosure for uncertainty in tax positions, as defined The Company is subject to the provisions of ASC 740 and has analyzed filing positions in all of the federal and state jurisdictions where it is required to file income tax returns, as well as all open tax years in these jurisdictions. The Company believes that its income tax filing positions and deductions will be sustained on audit and does not anticipate any adjustments that will result in a material adverse effect on the Company’s financial condition, results of operations, or cash flow. Therefore, no reserves for uncertain income tax positions have been recorded pursuant to ASC 740. Recently Issued Accounting Standards From time to time, new accounting pronouncements are issued by FASB that are adopted by the Company as of the specified effective date. If not discussed, management believes that the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company’s financial statements upon adoption. Going Concern The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. As of December 31, 2013 and December 31, 2012, the Company had an accumulated deficit of $13,881,992 and $13,669,971, respectively. These conditions, in addition to negative working capital and operating losses in current and prior years, raise substantial doubt about the Company's ability to continue as a going concern. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheets is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to meet its financing requirements on a continuing basis, to maintain or replace present financing, to acquire additional capital from investors, and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. The Company intends to continue to serve its customers as a developer and distributor of customized computer software used in computer research. The Company intends to focus on raising additional capital and finding additional avenues to distribute its software. To the extent that any such financing involves the sale of our equity, our current stockholders could be substantially diluted. There is no assurance that we will be successful in achieving any or all of these objectives. Note 3 - Related Party Transactions Notes Payable – Related Party consists of balances due to original founders David Fuhrman and Robert Sargent, for additional services performed on behalf of the Company. As of December 31, 2013 and December 31, 2012, the Company has related party notes totaling $567,472 and $571,872, respectively. In January 2012, the Company entered into a note payable with a related party in the amount of $10,000. In May 2012, the Company entered into two notes with related parties in the amounts of $11,000 and $9,000. The Company paid $18,600 toward these two notes in July 2012, leaving $1,400 outstanding on the David Fuhrman note as of December 31, 2012. The remaining $1,400 outstanding on the David Fuhrman note was paid in full in February 2013. In 2012 the Company also entered into two notes with related parites in the amount of $12,000 and $3,000. The Company paid $3,000 toward these two notes in June 2013, leaving $12,000 outstanding on the notes as of December 31, 2013. F-10 Interest expenses on the related party notes payable accrues at a rate of six percent per annum and was $34,076 for the year ended December 31, 2013 and $34,363 for the year ended December 31, 2012. The interest on the related party notes was recorded as an increase to equity, since the interest amounts are not expected to be paid out, but are being contributed to the Company by primary shareholders. Balance December 31, 2011 $ Add: 2012 Accrual Less: 2012 Payments ) Balance December 31, 2012 $ Add: 2013 Accrual - Less: 2013 Payments ) Balance December 31, 2013 $ A customer of the Company, Data in Motion LLC, is also a related party. This entity is majority owned by the majority shareholder and Chairman of the Company and a relative of the Chairman, though no financial support is provided by the Company to this entity. The Company recorded revenues from this related party of $673,900 (approximately 69% of total revenue) for the year ending December 31, 2013, and $558,423 (approximately 45% of total revenue) for the year ending December 31, 2012. In addition, the Company had related party accounts receivable for consulting services provided to this entity amounting to $314,403 and $0 as of December 31, 2013 and December 31, 2012, respectively. The Company also has a related party note receivable for consulting services provided to this entity valued at $124,720 and $408,220 as of December 31, 2013 and 2012, respectively. This note bears interest at 6% per annum.The term of note shall be six years with a maturity date of January 1, 2019.The Company recorded $18,411 and $0 of interest income related to this note for years ending December 31, 2013 and 2012, respectively. In 2010 the Company entered into an agreement with an entity which is owned by a relative of the president of the Company to provide financial management consulting services. The agreement states that for each hour of services billed to the Company, the associated fee shall be contributed to the Company. For the years ended December 31, 2013 and 2012, the Company recognized contributions of $31,800 and $26,800, respectively, which were recorded as contributed services and recorded to paid in capital. Additionally, the Company recognized services contributed by the president of the Company in the amount of $48,500 and $55,000 for a total of $80,300 and $81,800 of contributed services for the years ended December 31, 2013 and 2012, respectively. Note 4 - Deferred Revenue The Company charges a maintenance and support fee for the license and software. The maintenance agreement is paid in advance for 12 months of maintenance and support, which is recorded as deferred revenue and recognized as revenue straight-line over the service period. As of December 31, 2013 and 2012, the Company had $33,041 and $27,041 of deferred revenues. Note 5 - Leases The Company entered into a sub-lease agreement with a related party in November, 2010 for commercial office space. The terms of the verbal agreement are month to month. The Company paid sub-lease or rent payments in the amount of $15,031 and $14,993 during the year ended December 31, 2013 and 2012, respectively. The Company leased certain machinery and equipment in 2013 and 2012 under an agreement that is classified as a capital lease. The cost of equipment under capital leases is included in the balance sheets as property and equipment and was $32,396 and $25,396 at December 31, 2013 and 2012, respectively. Accumulated depreciation of the leased equipment at December 31, 2013 and 2012 was $18,319 and $9,708, respectively. F-11 The future minimum lease payments required under the capital lease and the present value of the net minimum lease payments as of December 31, 2013 are as follows: Year Ending December 31, Amount $ Total Minimum Lease Payments Less: Amount Representing Interest ) Present Value of Minimum Lease Payments Less: Current Maturities of Capital Lease Obligations ) Long-Term Capital Lease Obligations $ Note 6 - Property and Equipment Property and equipment consist of the following: December 31, December 31, Computer Equipment $ $ Office Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment $ $ Depreciation expense of $8,794 and $5,636 was recorded for the years ended December 31, 2013 and 2012, respectively. Note 7 - Income Taxes The Company’s provision for income taxes was $220 and $284 for the years ended December 31, 2013 and 2012, respectively. ASC 740 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. In the Company’s opinion, it is uncertain whether they will generate sufficient taxable income in the future to fully utilize the net deferred tax asset. Accordingly, a full valuation allowance equal to the deferred tax asset has been recorded. The total deferred tax asset is calculated by multiplying a federal and state blended rate of 37.03% by the cumulative Net Operating Loss (“NOL”) of $11,694,121. The total valuation allowance is equal to the total deferred tax asset. F-12 The provision for income taxes consists of the following: Current Taxes $ $ Deferred Tax Benefit - Benefits of Operating Loss Carryforwards ) ) Income Tax Provision $ $ For the years ended December 31, 2013 and 2012, the Company had taxable loss of $133,998 and taxable gain of $393,439, respectively. As of December 31, 2013, the Company’s available unused net operating loss carryforwards that may be applied against future taxable income expire as follows: Year of Expiration Net Operating Loss Carryforwards $ Thereafter up to 2033 Total $ The Company has filed income tax returns in the US. The years ended December 31, 2010, through 2013 are open for examination. The tax effects of temporary differences that give rise to significant portions of the deferred tax asset at December 31, 2013 and 2012 are summarized below. Noncurrent Deferred Tax Assets $
